         Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

THOMAS JOHNSON,                        *

        Plaintiff,                     *

vs.                                    *
                                              CASE NO. 4:19-CV-119 (CDL)
COLUMBUS CONSOLIDATED           *
GOVERNMENT, MUSCOGEE COUNTY
SHERIFF’S OFFICE, SHERIFF DONNA *
TOMPKINS, and JOHN KIKER,
                                *
     Defendants.
                                *


                                  O R D E R

        Thomas   Johnson    alleges   that    the   Columbus   Consolidated

Government (“CCG”), the Muscogee County Sheriff’s Office, Sheriff

Donna Tompkins, in her official and individual capacity, and John

Kiker, in his official and individual capacity, violated Johnson’s

constitutional rights while he was detained at the Muscogee County

Jail.      He brings this action pursuant to 42 U.S.C. § 1983.1




1 Johnson also brings claims against “John Does” who are “unidentified
correctional officers . . . employed by the Muscogee County Sheriff’s
Office.” Compl. ¶ 9, ECF No. 1. “As a general matter, fictitious-party
pleading is not permitted in federal court.” Richardson v. Johnson, 598
F.3d 734, 738 (11th Cir. 2010) (per curiam) (affirming district court’s
dismissal of claims against “John Doe” defendant where plaintiff
described the defendant as a guard at a correctional facility). There
is a limited exception to this rule when a plaintiff provides a very
specific description of the defendant. Id. Here, Johnson has failed
to meet this exception and any claims against these unidentified officers
are dismissed.
         Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 2 of 12



Defendants move to dismiss all claims except for those against

Kiker in his individual capacity.              Johnson did not respond to

Defendants’ motion.       For the following reasons, Defendants’ motion

to dismiss (ECF No. 12) is granted.

                        MOTION TO DISMISS STANDARD

        “To survive a motion to dismiss” under Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’”            Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).        The    complaint      must    include    sufficient      factual

allegations “to raise a right to relief above the speculative

level.”     Twombly, 550 U.S. at 555.          In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                Id. at 556.   But

“Rule    12(b)(6)     does   not    permit   dismissal    of    a   well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof of those facts is improbable.’”              Watts v. Fla. Int’l Univ.,

495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at

556).

                               FACTUAL ALLEGATIONS

        On July 28, 2017,          Kiker, a correctional officer at the

Muscogee     County    Jail,    attacked     and   injured     Johnson   after   a




                                        2
         Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 3 of 12



disagreement at the jail cafeteria.2              Compl. ¶ 11.       Johnson

attempted to get a tray of food, Kiker refused to allow him to do

so, and Johnson informed Kiker that he was going to leave the

cafeteria to make a record of the dispute.             Id.    As Johnson was

leaving, Kiker grabbed Johnson around the neck, jabbed him in the

nose, and threw himself onto Johnson’s right leg and ankle.               Id.

Johnson was taken to the jail’s medical ward where his leg and

ankle were put into splints and he received some Tylenol.                 Id.

¶ 14.    On August 1, Johnson was taken to a medical clinic where he

was informed that he had suffered two broken bones and would need

surgery and extensive physical therapy.           Id. ¶ 15.     On August 3,

Johnson underwent surgery and was prescribed Hydrocodone for the

pain.     Id. ¶ 16.     After returning to the jail, however, he was

provided with Tylenol, not the prescribed Hydrocodone.             Id.

        Around August 12, Johnson became concerned that his surgery

wounds were infected.       Id. ¶ 18.   He complained about the infection

but was not provided medical assistance.           Id.   On August 31, the

examining physician at the jail determined that Johnson had a

staphylococcus infection.          Id. ¶ 19.    Johnson alleges that the

attack and subsequent treatment at the jail resulted in multiple

severe injuries.       Id. ¶ 20.




2Johnson’s complaint does not clarify whether he was a pretrial detainee
or a convicted prisoner.


                                        3
      Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 4 of 12



                                DISCUSSION

I.   § 1983 Claims Against Tompkins and Kiker

     A.      Official Capacity Claims

     Johnson’s § 1983 claims against Tompkins and Kiker in their

official capacities are considered claims against the office of

the Sheriff.       See Kentucky v. Graham, 473 U.S. 159, 165 (1985)

(“Official-capacity suits . . . ‘generally represent only another

way of pleading an action against an entity of which an officer is

an agent.’”) (quoting Monell v. New York City Dep’t of Soc. Servs.,

436 U.S. 658, 690 n.55 (1978)).          Defendants argue that they are

entitled   to     Eleventh   Amendment   immunity,   which    protects   “an

official when he acts as an ‘arm of the State.’”        Lake v. Skelton,

840 F.3d 1334, 1337 (11th Cir. 2016) (quoting Manders v. Lee, 338

F.3d 1304, 1308 (11th Cir. 2003) (en banc)).                 Courts in the

Eleventh Circuit consider the factors outlined in Manders when

determining whether an official acts as an arm of the state when

performing    a   particular   function.     Id.     Here,    the   relevant

functions are the use of force, provision of medical care, and

training, supervision, and discipline of subordinates.3



3Johnson brings excessive force and inadequate medical care claims under
the Eighth and Fourteenth Amendments, but the Eighth Amendment protects
convicted prisoners whereas the Fourteenth Amendment protects pretrial
detainees. See Piazza v. Jefferson Cty., 923 F.3d 947, 952 (11th Cir.
2019); Craig v. Floyd Cty., 643 F.3d 1306, 1310 (11th Cir. 2011). It
is unclear if Johnson was a pretrial detainee or a convicted prisoner,
but the Court finds that distinction does not matter for the purposes
of ruling on the present motion to dismiss.


                                     4
       Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 5 of 12



       The Court finds that the Eleventh Amendment bars all of

Johnson’s official capacity claims.         First, the Eleventh Circuit

has explained that Georgia sheriffs are entitled to Eleventh

Amendment immunity for claims arising from their use of force

policies in the operation of county jails.          Manders, 338 F.3d at

1328. Next, the Court has previously considered “whether a Georgia

sheriff acts as an arm of the State when providing medical care to

county jail detainees.”     Palmer v. Correct Care Sols., LLC, 291 F.

Supp. 3d 1357, 1361 (M.D. Ga. 2017).        In light of Lake v. Skelton,

840 F.3d 1334 (11th Cir. 2016), the Court concluded that a sheriff

and his commanding officer “acted as arms of the State in providing

medical care to Muscogee County jail detainees.”           Palmer, 291 F.

Supp. 3d at 1366. Therefore, the Eleventh Amendment bars Johnson’s

official capacity inadequate medical care claims.

       Third, the Eleventh Amendment also bars Johnson’s official

capacity claims based on the Sheriff’s failure to train, supervise,

or   discipline   her    subordinates.      The   Eleventh   Circuit    has

determined that Georgia sheriffs function as arms of the State

when   supervising,     training,   and   disciplining   subordinates    to

fulfill state functions.      See Manders, 338 F.3d at 1320-22, 1328

(“[O]nly the State possesses control over sheriffs’ force policy

and that control is direct and significant in many areas, including

training and discipline.”); see also Palmer, 291 F. Supp. 3d at

1364-65 (citing Lake, 840 F.3d at 1343) (noting that Georgia law


                                     5
        Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 6 of 12



vests control over a sheriff’s training and discipline of deputies

with    regard   to     providing     medical    care        in    a   county    jail).

Accordingly,     the    Court   grants       Defendants’          motion   to   dismiss

Johnson’s official capacity claims against Tompkins and Kiker.

       B.    Individual Capacity Claims Against Tompkins

       Johnson   also      brings   individual        capacity         claims   against

Tompkins.        First,     Johnson    alleges        that    Tompkins        committed

constitutional violations in her supervisory capacity.                          To the

extent that Johnson alleges that Tompkins is liable for her

subordinates’ conduct, “supervisory officials are not liable under

§ 1983 for the unconstitutional acts of their subordinates on the

basis of respondeat superior or vicarious liability.”                      Harrison v.

Culliver, 746 F.3d 1288, 1298 (11th Cir. 2014) (quoting Cottone v.

Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003), abrogated in part on

other grounds by Randall v. Scott, 610 F.3d 701 (11th Cir. 2010)).

“Therefore, a plaintiff seeking to hold a supervisor liable for

constitutional violations must show that the supervisor either

participated directly in the unconstitutional conduct or that a

causal connection exists between the supervisor’s actions and the

alleged constitutional violation.”              Id.

       Johnson does not allege that Tompkins personally participated

in either the attack or subsequent medical treatment, so the Court

must determine whether Johnson has established a sufficient causal

connection       between     Tompkins’s        actions        and       the     alleged


                                         6
       Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 7 of 12



constitutional violations.            “The necessary causal connection can

be   established     when    a   history       of    widespread     abuse       puts    the

responsible supervisor on notice of the need to correct the alleged

deprivation, and [she] fails to do so.”                   Id. (quoting Cottone, 326

F.3d at 1360).        “Alternatively, the causal connection may be

established when a supervisor’s custom or policy . . . result[s]

in deliberate indifference to constitutional rights or when facts

support an inference that the supervisor directed the subordinates

to   act   unlawfully       or   knew    that       the   subordinates         would    act

unlawfully    and    failed      to     stop    them      from    doing       so.”      Id.

(alterations in original) (quoting Cottone, 326 F.3d at 1360).

      Johnson   makes   no       factual    allegations          about    a    widespread

history of attacks, inadequate medical treatment, or any other

kind of abuse.        Nor does he allege any facts supporting an

inference that Tompkins directed subordinates to attack Johnson or

provide inadequate medical care or that she knew they would and

failed to stop them.         Johnson does, however, allege that Tompkins

“failed to counsel, retrain or discipline” Kiker after Kiker used

excessive force against him and that this failure constituted a

policy, practice, and custom resulting in deliberate indifference

to his constitutional rights.             Compl. ¶ 33.

      But,   apart    from       those     conclusory        allegations,            Johnson

provides no other factual details about such customs or policies

or how they resulted in deliberate indifference to constitutional


                                           7
      Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 8 of 12



rights.4   Id. ¶ 31.        Such “purely conclusory allegations” are

insufficient to state a supervisory liability claim under Federal

Rule of Civil Procedure 8(a)(2). Franklin v. Curry, 738 F.3d 1246,

1250 (11th Cir. 2013) (per curiam).      In Franklin, for example, the

plaintiff repeatedly alleged that supervisory defendants               were

deliberately indifferent to the risk of an attack on an inmate in

part by failing to implement        or enforce policies to protect

inmates. Id. at 1251. The Eleventh Circuit found such allegations

insufficient to support a supervisory liability claim because the

plaintiff had “merely recited an element of a claim without

providing the facts from which one could draw such a conclusion.”

Id. The court explained that these kinds of conclusory allegations

“carry no weight” under Federal Rule of Civil Procedure 8(a)(2)

and Iqbal/Twombly.    Id.

     As in Franklin, Johnson has merely recited elements without

providing the necessary facts to support the conclusion that

Tompkins had a policy or custom that resulted in deliberate

indifference to his constitutional rights. He has not “describe[d]

any of the policies that were in place, the sort of policies that

should have been in place, or how those policies could have

prevented” the attack or inadequate medical care.               Id.    His


4 “Deliberate indifference requires the following: ‘(1) subjective
knowledge of a risk of serious harm; (2) disregard of that risk; (3) by
conduct that is more than gross negligence.’” Franklin v. Curry, 738
F.3d 1246, 1250 (11th Cir. 2013) (per curiam) (quoting Goodman v.
Kimbrough, 718 F.3d 1325, 1331-32 (11th Cir. 2013)).


                                    8
        Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 9 of 12



conclusory    allegations    that    Tompkins   failed    to    supervise   or

discipline Kiker and that this failure constituted a policy or

custom resulting in deliberate indifference to his constitutional

rights do not satisfy Iqbal/Twombly’s plausibility standard.             Id.;

see Iqbal, 556 U.S. at 678.               Therefore, the Court dismisses

Johnson’s supervisory liability claims against Tompkins in her

individual capacity.

       As noted above, Johnson also alleges that Tompkins failed to

train her subordinates.      “[U]nder § 1983, a supervisor can be held

liable for failing to train his or her employees ‘only where the

failure to train amounts to deliberate indifference to the rights

of persons with whom the [officers] come into contact.’”             Keith v.

DeKalb Cty., 749 F.3d 1034, 1052 (11th Cir. 2014) (quoting City of

Canton v. Harris, 489 U.S. 378, 388 (1989)).             “Thus, a plaintiff

alleging a constitutional violation premised on a failure to train

must demonstrate that the supervisor had ‘actual or constructive

notice that a particular omission in their training program causes

[his   or   her]   employees    to   violate    citizens’      constitutional

rights,’ and that armed with that knowledge the supervisor chose

to retain that training program.”           Id. (alteration in original)

(quoting Connick v. Thompson, 563 U.S. 51, 61 (2011)).                      “To

establish that supervisor was on actual or constructive notice of

the deficiency of training, ‘[a] pattern of similar constitutional

violations by untrained employees is ordinarily necessary.’”                Id.


                                      9
       Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 10 of 12



at 1053 (alteration in original) (quoting Connick, 563 U.S. at

61).    Here, Johnson did not allege a pattern of constitutional

violations that would have given Tompkins notice of the deficiency

of her training program. As such, Johnson’s failure to train claim

against Tompkins in her individual capacity is also dismissed.

II.    § 1983 Claims Against the Muscogee County Sheriff’s Office

       “Sheriff’s departments and police departments are not usually

considered legal entities subject to suit, . . . but ‘capacity to

sue or be sued shall be determined by the law of the state in which

the district court is held.’”       Dean v. Barber, 951 F.2d 1210, 1214

(11th Cir. 1992) (quoting Fed. R. Civ. P. 17(b)).             “The Georgia

Supreme Court has explained that ‘in every suit there must be a

legal entity as the real plaintiff and the real defendant.               This

state recognizes only three classes as legal entities, namely: (1)

natural persons; (2) an artificial person (a corporation); and (3)

such quasi-artificial persons as the law recognizes as being

capable to sue.’”      Lawal v. Fowler, 196 F. App’x 765, 768 (11th

Cir. 2006) (per curiam) (quoting Ga. Insurers Insolvency Pool v.

Elbert Cty., 368 S.E.2d 500, 502 (Ga. 1988)) (affirming district

court’s dismissal of Georgia county sheriff’s department).               Here,

the proper Defendant is Tompkins in her official capacity, and the

Muscogee County Sheriff’s Office’s motion to dismiss is granted.




                                     10
     Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 11 of 12



III. § 1983 Claims Against CCG

     A local government, like CCG, is liable under § 1983 when its

“official policy” causes a constitutional violation.               Monell v.

New York City Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).             To

establish municipal liability, a plaintiff can therefore show that

he suffered a constitutional violation caused by “(1) an officially

promulgated [CCG] policy or (2) an unofficial custom or practice

of [CCG] shown through the repeated acts of a final policymaker

for [CCG].”    Grech v. Clayton Cty., 335 F.3d 1326, 1329 (11th Cir.

2003) (en banc).    The Eleventh Circuit has also explained that “a

municipality can be held liable ‘on the basis of ratification when

a subordinate public official makes an unconstitutional decision

and when that decision is then adopted by someone who does have

final policymaking authority.’”         Hoefling v. City of Miami, 811

F.3d 1271, 1279 (11th Cir. 2016) (quoting Matthews v. Columbia

Cty., 294 F.3d 1294, 1297 (11th Cir. 2002) (per curiam)).

     Johnson does not allege that CCG had an official policy that

allowed jail officers to use excessive force or provide inadequate

medical care.      And, for CCG to be responsible for Tompkins’s

policies,     practices,   customs,     or   her   adoption   of     Kiker’s

unconstitutional decision, Tompkins must have been acting as a CCG

policymaker.    Grech, 335 F.3d at 1347.      Johnson, however, has not

alleged a factual basis for concluding that Tompkins was the final

policymaker for CCG with regard to use of force, medical care, or


                                   11
     Case 4:19-cv-00119-CDL Document 19 Filed 06/25/20 Page 12 of 12



training,   supervising,     and   disciplining     her    subordinates.

Instead, as discussed above, Tompkins is an arm of the State when

establishing policies with regard to these functions.        Johnson has

thus failed to state a claim for municipal liability under § 1983,

and the Court grants CCG’s motion to dismiss.

                              CONCLUSION

     For the foregoing reasons, Defendants’ motion to dismiss (ECF

No. 12) is granted.   The only claims that remain pending are those

against Kiker in his individual capacity.

     IT IS SO ORDERED, this 25th day of June, 2020

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   12
